Citation Nr: 1725960	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 13, 2011, and in excess of 20 percent thereafter, for service-connected cervical spine degenerative disc disease with arthritis (cervical spine disability).

2.  Entitlement to an initial rating in excess of 10 percent prior to June 21, 2016, and in excess of 20 percent thereafter, for service-connected lumbar spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1989; and from February 1983 to December 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2011, the Veteran testified before the undersigned at a Board hearing at the RO; a transcript of the hearing is of record.

In June 2011, the Board remanded the issues on appeal for further development.

In a November 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent prior to October 13, 2011, and in excess of 20 percent thereafter, for service-connected cervical spine disability.  The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine arthritis.

In March 2016, the Board, in pertinent part, denied entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability.  The Board also remanded the issues of entitlement to a separate compensable rating for neurologic manifestations of lumbar spine arthritis, and entitlement to an extraschedular rating based on the combined effects of the Veteran's service-connected disabilities, to the agency of original jurisdiction (AOJ) for further development.  These issues have not been recertified to the Board; as such they currently before the Board.

The Veteran appealed the November 2014 and March 2016 Board decisions to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court vacated the Board's November 2014 decision with respect to entitlement to an initial rating in excess of 10 percent prior to October 13, 2011, and in excess of 20 percent thereafter, for service-connected cervical spine disability, and remanded the issue for adjudication consistent with the Memorandum Decision.

With respect to the March 2016 decision, the parties to the action submitted a Joint Motion for Partial Remand (JMPR) which was adopted by the Court in an Order issued in December 2016.  In the JMPR, the parties asked that the Court vacate the Board's decision only with respect to its denial of an initial rating in excess of 10 percent for service-connected lumbar spine arthritis.

A June 2016 rating decision increased the rating for lumbar spine arthritis to 20 percent, effective June 21, 2016.  This was not a grant of the maximum benefit available by law, and the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a rating in excess of 10 percent for service-connected right ankle strain/sprain with instability has been raised by the record in the May 2017 appellate brief, but a claim on the form prescribed by VA has not been received or adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2016 Memorandum Decision, the Court determined that the November 2014 decision failed to adequately address the Veteran's combined range of motion for his cervical spine.  The Court also noted the Veteran's arguments that the Board failed to ensure substantial compliance with the June 2011 remand, that the October 2011 VA examination report was inadequate because it failed to provide testing required by 38 C.F.R. § 4.59, it did not address at what point in range of motion testing he experienced pain.

In the December 2016 JMPR, the parties agreed that the Board did not provide adequate reasons and bases for its decision to deny an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine arthritis.  Specifically, the parties agreed that the Board failed to provide an adequate explanation as to why a 20 percent rating was not warranted based upon an October 2010 VA examination's findings that objective evidence of painful motion was present at 60 degrees.  Furthermore, the parties agreed that the Board failed to adequately address whether the Veteran suffered from additional functional loss due to pain and weakness, or during flare-ups, that warranted a higher rating.

Following both Board decisions, the Court determined that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016). The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  

Although the Veteran has been afforded multiple VA examinations throughout the course of the appeal, most recently in June 2016, the examination reports do not include assessment of both active and passive range of motion in weight bearing and nonweight bearing for either his cervical spine or lumbar spine.  

Therefore, in light of Correia, and to ensure compliance with the December 2016 Memorandum Decision and the December 2016 JMPR, the Veteran should be afforded a new VA examination(s) of his cervical and lumbar spines with complete range of motion testing and a full description of any additional functional loss due to pain and weakness, or during flare-ups.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine and lumbar spine disabilities. The record, to include a copy of this Remand, must be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should record the ranges of cervical and thoracolumbar spine motion.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.  If any of this testing is not feasible, the examiner should so report.

The examiner should determine whether the cervical and thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether his reports are consistent with the findings on examination.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state whether the inability to provide the opinion is based on the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

2.  If any benefits sought on appeal are denied, issue a supplemental statement of the case.  Then, the appeal should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

